United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-677
Issued: June 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 16, 2007 appellant filed a timely appeal from a July 25, 2006 decision of an
Office of Workers’ Compensation Programs’ hearing representative which affirmed a schedule
award for 13 percent impairment of the right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant established greater than 13 percent impairment of the right
upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On January 9, 2003 appellant, then a 53-year-old mail carrier, sustained a right shoulder
injury when he attempted to catch a falling tray of mail. He stopped work on May 8, 2003 to
undergo a right shoulder acromioplasty repair and returned to work on June 2, 2003. The Office
accepted appellant’s claim for rotator cuff tear and paid appropriate compensation.

On February 25, 2003 the Office authorized right shoulder open anterior acromioplasty
repair. Dr. Stephen L. Hershey, a Board-certified orthopedic surgeon, performed the surgery on
May 12, 2003 and recorded preoperative and postoperative diagnoses of right shoulder rotator
cuff tear. On June 2, 2003 appellant accepted a light-duty position with the employing
establishment.
Appellant requested a schedule award on December 7, 2005. In a July 7, 2005 report,
Dr. Nicholas Diamond, an osteopath, reviewed appellant’s medical history and stated that he
presented with subjective complaints of right shoulder pain and an intermittent “pins and needles
sensation” in his right hand. He also reported that appellant rated his pain level at 4/10. Upon
physical examination, Dr. Diamond noted a well-healed surgical scar over the anterior aspect of
the right shoulder, with tenderness in the acromioclavicular joint, anterior cuff and bicipital
groove. He measured appellant’s right shoulder range of motion and noted 165 degrees of
flexion and 130 degrees of abduction. Dr. Diamond found that appellant otherwise exhibited full
range of motion but experienced some pain with internal rotation. He diagnosed right shoulder
massive rotator cuff tear, status post right shoulder open rotator cuff repair and status post right
shoulder acromioplasty. He based his impairment rating on the American Medical Association,
Guides to the Evaluation of Permanent Impairment, (5th ed.). He calculated 10 percent
impairment for right shoulder resection acromioplasty, based on Table 16-27,1 1 percent
impairment for loss of flexion, based on Figure 16-402 and 2 percent impairment for loss of
abduction, based on Figure 16-433 of the A.M.A., Guides, for a combined impairment rating of
13 percent of the right upper extremity. He then added an additional 3 percent for “pain-related
impairment,” under Table 18-1, of the A.M.A., Guides for a total of 16 percent impairment of the
right upper extremity.
On February 2, 2006 Dr. Morley Slutsky, Board-certified in preventative medicine and an
Office medical consultant, reviewed Dr. Diamond’s impairment rating. He concluded that
appellant had 13 percent impairment of the right arm. Dr. Slutsky agreed with Dr. Diamond that
appellant had three percent impairment attributable to loss of range of motion. He noted that
appellant’s right shoulder acromioplasty “is not a ratable impairment per Table 16-27, page 506;
however, Dr. Diamond applied 10 percent upper extremity impairment for this operation.
Dr. Slutsky agreed with Dr. Diamond’s assignment of 10 percent impairment for the
acromioplasty and explained that “a distal clavicle resection is ratable at 10 percent upper
extremity impairment per this table and I feel the acromioplasty is equally impairing as the distal
clavicle resection.” However, he disagreed with Dr. Diamond’s inclusion of three percent
impairment for pain under Table 18-1. Dr. Slutsky explained:
“Dr. Diamond indicated that ‘[r]ange of motion is restricted and painful.’ This
means that [appellant’s] reduced shoulder range of motion is partly due to pain
and, therefore, pain was already addressed in the impairment for loss of right
shoulder range of motion. Thus, the organ system rating methods used above (for
1

A.M.A., Guides, 5th ed., 506, Table 16-27.

2

Id. at 476, Figure 16-40.

3

Id. at 477, Figure 16-43.

2

loss of range of motion and acromioplasty) take into account pain and I do not
feel an additional three percent needs to be added.”
Dr. Slutsky found that appellant reached maximum medical improvement on July 7, 2005, the
date of Dr. Diamond’s examination.
By decision dated February 7, 2006, the Office granted appellant a schedule award for 13
percent impairment of the right upper extremity.
After issuance of the Office’s decision, appellant provided a January 16, 2006 report
from Dr. Hershey who agreed with Dr. Diamond’s finding that appellant had 13 percent
impairment of the right upper extremity.
On February 10, 2006 appellant requested an oral hearing which was held on
June 12, 2006. He submitted a March 30, 2006 report from Dr. Diamond who noted that
appellant reported his pain level as 4/10 and characterized it as daily and constant in nature,
interfering with the activities of daily living and awakening him at night. Dr. Diamond
explained:
“According to the A.M.A., Guides, (5th ed.), page 574, [F]igure 18-1, it is noted
that, ‘if pain-related impairment appears to increase the burden of the individual’s
condition slightly, the examiner can increase the percentage up to three percent.
No formal assessment of pain-related impairment is required.’ It is my opinion,
due to [appellant’s] constant and daily right shoulder pain, along with his
restrictions in activities of daily living, that [appellant] is entitled to a 3 percent
pain-related impairment, in addition, bringing the total right upper extremity
impairment to 16 percent.”
By decision dated July 25, 2006, the hearing representative affirmed the February 7, 2006
schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulation5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.6

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

See id.; Linda R. Sherman, 56 ECAB ___ (Docket No. 04-1510, issued October 14, 2004).

3

ANALYSIS
The Board finds that the Office properly rated appellant’s right upper extremity
impairment at 13 percent. The Office medical consultant, Dr. Slutsky, used Dr. Diamond’s
range of motion measurements which recorded 165 degrees of flexion and 130 degrees of
abduction. Pursuant to the A.M.A., Guides, Figure 16-40 on page 476, a measurement of 165
degrees of flexion corresponds to one percent impairment based on range of motion deficit.7
Pursuant to Figure 16-43 on page 477 of the A.M.A., Guides, a measurement of 130 degrees of
abduction yields 2 percent impairment based on range of motion deficit.8 Accordingly,
appellant’s impairment based on range of motion deficit is three percent. Both Dr. Slutsky and
Dr. Diamond agreed upon this rating for loss of shoulder motion.
Dr. Diamond also awarded appellant 10 percent impairment for his right shoulder
acromioplasty and repair. He based this rating on Table 16-27 on page 506 of the A.M.A.,
Guides.9 Section 16.7(b) of the A.M.A., Guides notes that in the presence of decreased motion a
rater may combine impairment values for loss of range of motion and arthroplasty.10 Table 1627 provides for impairment ratings for total shoulder arthroplasty, distal clavicle arthroplasty and
proximal clavicle arthroplasty of both the implant and resection varieties.11 Pursuant to Table
16-27, a distal clavicle arthroplasty resection corresponds to 10 percent impairment of the right
arm.12 Dr. Slutsky agreed with Dr. Diamond that appellant’s right shoulder open acromioplasty
and repair was equally as impairing as a distal clavicle arthroplasty. Under the Combined Values
Chart at page 604 of the A.M.A., Guides, 10 percent combined with 3 percent yields 13 percent.
Dr. Slutsky did not concur with Dr. Diamond’s recommendation of an additional three
percent impairment based on pain under Chapter 18 of the A.M.A., Guides. The Office properly
relied upon his recommendation and excluded the three percent pain-related impairment.
Dr. Slutsky noted that appellant’s reduced shoulder range of motion was partly due to pain such
that pain was already addressed in the impairment for loss of right shoulder range of motion and
no additional rating was warranted. Furthermore, the A.M.A., Guides specifically provide that
“examiners should not use [Chapter 18] to rate pain-related impairment for any condition that
can be adequately rated on the basis of the body and organ impairment rating systems given in
other chapters of the A.M.A., Guides.”13 The Board has also recognized that physicians should
not use Chapter 18 to rate pain-related impairments for any condition that can be adequately

7

A.M.A., Guides 476, Figure 16-40.

8

Id. at 477, Figure 16-43.

9

Id. at 506, Table 16-27.

10

Id. at 505.

11

Id. at 506, Table 16-27.

12

Id.

13

Id. at 571. See also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 4 (June 2003); Linda Beale, 57 ECAB ___ (Docket No. 05-1536, issued February 15, 2006).

4

rated on the basis of the body and organ impairment systems given in other chapters of the
A.M.A., Guides.14
The Board finds that Dr. Diamond did not sufficiently explain why the objective ratings
system in Chapter 16, The Upper Extremities, of the A.M.A., Guides was inadequate to rate
appellant’s impairment due to pain. Dr. Diamond noted that the A.M.A., Guides do not require a
“formal assessment” of pain-related impairment.15 The A.M.A., Guides do, however, require
that a physician explain why objective ratings are not adequate to measure impairment and why
additional impairment for pain is appropriate or necessary.16 In his March 30, 2006 report,
Dr. Diamond stated that he believed pain-related impairment was appropriate because appellant
had characterized his pain as constant and reported that it interfered with the activities of daily
living. However, Dr. Diamond did not identify specific activities or provide detailed reasoning
concerning why appellant’s pain impairment was not adequately rated under Chapter 16, based
on the ratings allowed for surgery and loss of range of motion.17 Moreover, the Board notes that
Dr. Hershey, in concurring with Dr. Diamond’s impairment rating, did not offer any additional
rationale or reasoning for why appellant’s pain impairment was not adequately rated under
Chapter 16 of the A.M.A., Guides. Accordingly, the Board finds that the Office properly
excluded pain-related impairment, as it appears that Dr. Diamond based his impairment rating
for shoulder pain on an improper application of the A.M.A., Guides.
The Board finds that the Office properly found that appellant had 13 percent impairment
of the right arm for which he was granted a schedule award.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
was entitled to greater than 13 percent impairment of the right upper extremity, for which he
received a schedule award.

14

See Frantz Ghassan, 57 ECAB ___ (Docket No. 05-1947, issued February 2, 2006) (appellant’s physician
improperly attributed three percent left leg impairment to Chapter 18 of the A.M.A., Guides but the physician did
not explain why this pain-related impairment could not be adequately rated by applying Chapter 17 of the A.M.A.,
Guides).
15

See A.M.A., Guides 574, Figure 18-1.

16

Id. at 570-71.

17

The principles of assessment at Chapter 16.1 note that the impairment ratings developed and retained in this
chapter were developed to reflect the degree of impairment and its impact on the ability of the individual to perform
activities of daily living. The rationale provided by Dr. Diamond for applying Table 18-1 is already reflected in the
tables applicable under Chapter 16. Id. at 434.

5

ORDER
IT IS HEREBY ORDERED THAT the July 25, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

